DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. 
Applicant argues that the prior art Ben-Ari et al. (US 2013/0041271) and  Okuda et al. (US 2012/0197140) fails to disclose or render obvious all of the claimed limitations, and specifically the limitation “obtain subsequent component pulses based on new bio-signals generated based on iteratively eliminating the component pulses.”  Applicant remarks state Ben-Ari fails to disclose this limitation, and the teachings of Okuda do not cure this deficiency, and particularly Okuda lacks iteratively eliminating the component pulses.  Examiner contends that the limitation is not met or rendered obvious solely by the teachings of Okuda but by the combined teachings of Ben-Ari and Okuda. 
Ben-Ari teaches a technique for decomposing a waveform using a best-fit Gaussian function that includes fitting multiple peaks by fitting a Gaussian to the first peak, and then determining a best fit of the remaining two peaks using a second Gaussian and third Gaussian that is applied to the waveform remainder (“first Gaussian 821 is fitted to the highest peak P2 420. A best fit of the remaining two peaks, using second Gaussian 822 and third Gaussian 823 may then be determined using the same base function to the waveform remainder” [Par. 0082])  Examiner understands the waveform remainder to comprise the individual original waveform minus the determined best-fit Gaussian base function applied to the first peak.  Therefore, while not explicitly stated, Ben-Ari does provide teaching for an iterative process to decompose a waveform into multiple component pulses (the Gaussian base functions fitted 

Okuda in [Par. 0054-0055] teaches about decomposing a pulse wave into a plurality of expanded waveforms (the incident wave and the reflected wave) using a multi-peak fitting method.  (“As a decomposition method, a Multi-Peak-Fitting method is used. The Multi-Peak-Fitting method is a method in which a composite waveform is decomposed into expanded waveforms using an arbitrary fitting function, and the Multi-Peak-Fitting method is used for decomposing the pulse wave into the incident wave and the reflected wave.)  Okuda further teaches and describes a process where, after decomposing the pulse wave into the incident wave and the reflected wave, the reflected wave can be further decomposed again. (“after the reflected wave has been obtained by subtracting the incident wave from the pulse wave, the obtained reflected wave has been decomposed into a plurality of expanded waveforms of the Exponential Gaussian” and “in addition…the reflected wave separated from the pulse wave may be further decomposed into a plurality of expanded waves”)
Both Ben-Ari and Okuda are directed to techniques for decomposing a waveform into multiple component pulses, use multi-peak fitting techniques based around Gaussian functions.  Ben-Ari further discloses a technique that includes an iterative process of fitting the Gaussian function to multiple peaks that incorporates using the waveform remainder, but does not explicitly teach eliminating the component pulses in the iterative process to obtain subsequent pulses.  Okuda discloses a technique wherein after decomposing the initial wave into component pulses (“decomposing the corresponding pulse wave into a plurality of expanded waveforms (incident and reflected wave)”), subsequent component pulses (i.e. plurality of expanded waves) can be obtained (“the reflected wave separated from the pulse wave may be further decomposed into a plurality of expanded waves”) from the new signal generated from decomposing the initial wave that includes eliminating the component pulses 
Therefore, the examiner’s rejection is based on the combined teachings of Ben-Ari and Okuda wherein Okuda discloses a technique for decomposing a pulse into component pulses that includes eliminating the component pulses to obtain a new signal which can then subsequently also be decomposed.  The examiner contends that from the combined teachings of the prior art that it would have been obvious to one of ordinary skill in the prior art to implement a waveform decomposition technique that decomposes a pulse wave into multiple component pulses by incorporating a step for “obtaining subsequent component pulses based on new bio-signals generated based on iteratively eliminating the component pulses,” in order to use a known technique to improve similar systems and methods in the same  way (KSR), and, for instance, to particularly analyze aortic or vascular related biometric information from the waveform (see Okuda [Par. 0006 & 0054] along with Ben-Ari [Par. 0090]).  For these reasons the examiner holds to the previous rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 1-5, 8-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Ari et al. (US 2013/0041271) in view of Okuda et al. (US 2012/0197140).

With respect to claim 1, Ben-Ari discloses a feature extraction apparatus [Fig. 1; 160] configured to perform biometric information detection [Par. 0002], the feature extraction apparatus comprising:
a sensor (sensor section 150) configured to acquire a bio-signal [Par. 0051]; and
a processor [Fig. 1; 160] [Par. 0042-0043] configured to: 
decompose a waveform of the acquired bio-signal into component pulses [Par. 0080-0081] (pulse decomposition algorithm); and 
extract a feature for the biometric information detection [Par. 0009] based on characteristic points of the component pulses (peaks of decomposed pulses can be used for determining amplitude and temporal characteristics) [Par. 0078, 0080, 0084, & 0089].
Ben-Ari fails to disclose the step of obtaining subsequent component pulses based on new bio-signals generated based on iteratively eliminating the component pulses.
Ben-Ari does provide teaching wherein the wave decomposition algorithm includes performing a best fit for multiple peaks in a signal that obtains subsequent component pulses (best fit of the remaining two peaks, using second Gaussian 822 and third Gaussian 823 may then be determined using the same base function to the waveform remainder) [Par. 0080-0083].  However, while Ben-Ari mentions a waveform remainder, he does not explicitly disclose iteratively eliminating the component pulses to generate a new bio-signal to obtain subsequent component pulses.
Okuda discloses a pulse wave detection device for analyzing biometric information [Par. 0003] and specifically teaches about decomposing the waveform into a plurality of component pulses in an iterative manner based on a multi-peak-fitting method [Par. 0054].  The multi-peak-fitting method 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the teachings of Ben-Ari with Okuda to further include performing pulse waveform decomposition that obtains subsequent component pulses based on new bio-signals generated based on iteratively eliminating the component pulses motivated by a desire to use a known technique to improve similar systems and methods in the same  way (KSR), and, for instance, to particularly analyze aortic or vascular related biometric information from the waveform (see Okuda [Par. 0006 & 0054] along with Ben-Ari [Par. 0090]).

With respect to claim 2, Ben-Ari discloses wherein the processor is configured to: 
estimate a given component pulse to be decomposed, among the component pulses, based on the waveform of the bio-signal (Gaussian base function computed as best fits to peaks of the waveform of the bio signal) and thereby generate an estimation result (characterized in obtaining second and third Gaussian using the same base function to the waveform remainder (inherent that a new bio-signal is generated as part of the waveform remainder)) [Par. 0080-0084]; and 
generate the given component pulse based on the estimation result (characterized by the base function that inherently is generated as part of the analysis) [Par. 0080-0084]. 


With respect to claim 3, Ben-Ari discloses fails to explicitly disclose wherein the processor is configured to, when the given component pulse is generated, eliminate the generated component pulse 
Ben-Ari does teach about estimating and generating subsequent pulses when a number of generated component pulses is smaller than a pre-set number (see pre-set number defined as number of peaks to be extracted), and Ben-Ari further teaches about the wave decomposition algorithm into component pulses, wherein for the additional and subsequent pulses a best fit of the remaining two peaks, using second Gaussian 822 and third Gaussian 823 may then be determined using the same base function to the waveform remainder [Par. 0080-0083].  However, while Ben-Ari mentions a waveform remainder, he does not explicitly disclose eliminating the initial component pulse from the bio-signal and then generating a new bio-signal based on the elimination of said initial component pulse.
Okuda discloses a pulse wave detection device for analyzing biometric information [Par. 0003] and specifically teaches about decomposing the waveform into a plurality of component pulses based on a multi-peak-fitting method [Par. 0054].  The multi-peak-fitting method specifically teaches about using a Gaussian function to form the first component pulse (approximating the first incident wave), eliminating the first component pulse from the original waveform (subtracting incident wave from the pulse wave) to generate a new bio-signal (reflected wave) that is then decomposed into subsequent component pulses [Par. 0054-0055].
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the teachings of Ben-Ari with Okuda to further include performing pulse waveform decomposition by eliminating the generated component pulse from the bio-signal, and when a number of generated component pulses is smaller than a pre-set number, estimate another subsequent component pulse based on another new bio-signal generated by eliminating the generated component pulse motivated by a desire to use a known technique to improve similar systems and methods in the 

With respect to claim 4, Ben-Ari discloses wherein the processor is configured to model a component pulse waveform function based on the waveform of the acquired bio-signal and estimate parameters of the component pulse waveform function [Par. 0080-0083]. (A base function used for a best fit may be related to physiological pulse waveform functions or may have a general shape that resembles a physiological pulse and provides stable fit parameters; a suitable base function is a Gaussian function)

With respect to claim 5, Ben-Ari discloses wherein the processor is configured to model the component pulse waveform function to be bilaterally asymmetric with respect to a time axis, based on a Gaussian waveform function and the asymmetry factor [Par. 0085] (characterized by a base function including a Generalized Extreme Value (GEV) distribution function as a better fit since GEV functions may be asymmetric).
Examiner takes official notice that different distribution functions, such as normal Gaussian, generalized extreme value distribution are known as well as the inclusion of a shape (skew) parameter for the distribution (i.e. not included in normal Gaussian; included in GEV) as a parameter to affect the shape, which affects symmetry, rather than simply shifting it or stretching/shrinking it, which do not.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to use a distribution function that is Gaussian based but includes an asymmetry factor (a shape/skew parameter) motivated by a desire to use an alternative distribution function to model the pulse waveform that would be a better fit than a normal Gaussian because it accounts for asymmetry (like a GEV distribution would).

With respect to claim 8, Ben-Ari discloses wherein the processor is configured to extract the feature for the biometric information detection based on characteristic points which include one or more of time, an amplitude, a standard deviation, and an offset of the decomposed component pulses (see temporal and amplitude points) [Par.  0077-0078 & 0080-0083].

With respect to claim 9, Ben-Ari discloses wherein the sensor is configured to acquire the bio-signal by emitting light onto a user's skin and detecting light returning from the user's skin [Par. 0055] & [PAR. 0088] (see additional physiological signal such as arterial blood pressure signal, and waveform being extracted in the same manner as IPG signal).

With respect to claim 10, Ben-Ari discloses further comprising a communication interface configured to receive the bio-signal from a biometric information detection apparatus, (characterized as the headset [Fig. 1; 120] integrated with the cerebral perfusion monitor [Fig. 1; 130]) forward the bio-signal to the sensor (sensor section [Fig. 1; 150]) and transmit a result of processing based on the received bio-signal to the biometric information detection apparatus [Par. 0055 & 0060]. (characterized in an embodiment wherein the cerebral perfusion monitor is integrated with the headset; signals are measured and then obtained by the processor for analysis, which then processes the results that are monitored monitored)

With respect to claim 11, Ben-Ari discloses a feature extraction method for biometric information detection, the feature extraction method comprising:
acquiring a bio-signal [Fig. 12; 1201];

extracting a feature [Fig. 12; 1202] for the biometric information detection based on characteristic points of each of the component pulses (peaks of decomposed pulses can be used for determining amplitude and temporal characteristics) [Par. 0078, 0080, 0084, & 0089].

Ben-Ari fails to disclose the step of obtaining subsequent component pulses based on new bio-signals generated based on iteratively eliminating the component pulses.
Ben-Ari does provide teaching wherein the wave decomposition algorithm includes performing a best fit for multiple peaks in a signal that obtains subsequent component pulses (best fit of the remaining two peaks, using second Gaussian 822 and third Gaussian 823 may then be determined using the same base function to the waveform remainder) [Par. 0080-0083].  However, while Ben-Ari mentions a waveform remainder, he does not explicitly disclose iteratively eliminating the component pulses to generate a new bio-signal to obtain subsequent component pulses.
Okuda discloses a pulse wave detection device for analyzing biometric information [Par. 0003] and specifically teaches about decomposing the waveform into a plurality of component pulses in an iterative manner based on a multi-peak-fitting method [Par. 0054].  The multi-peak-fitting method specifically teaches about using a Gaussian function to form the first component pulse (approximating the first incident wave), eliminating the first component pulse from the original waveform (subtracting incident wave from the pulse wave) to generate a new bio-signal (reflected wave) that is then decomposed into subsequent component pulses [Par. 0054-0055].
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the teachings of Ben-Ari with Okuda to further include performing pulse waveform decomposition that obtains subsequent component pulses based on new bio-signals generated based 

With respect to claim 12, claim 12 recites the same limitations as set forth in claim 2; therefore claim 12 is rejected for the same reasons as stated above in claim 2.    

With respect to claim 13, claim 13 recites the same limitations as set forth in claim 3; therefore claim 13 is rejected for the same reasons as stated above in claim 3.    

With respect to claim 14, claim 14 recites the same limitations as set forth in claim 4; therefore claim 14 is rejected for the same reasons as stated above in claim 4.    

With respect to claim 15, claim 15 recites the same limitations as set forth in claim 5; therefore claim 15 is rejected for the same reasons as stated above in claim 5.    

With respect to claim 18, Ben-Ari discloses a biometric information detection apparatus [Fig. 1] comprising:
a sensor configured to emit light onto a user’s skin [Par. 0055], detect the light reflecting from the user’s skin [Par. 0055], and measure a bio-signal based on the detected light [Par. 0088] (see additional physiological signal such as arterial blood pressure signal, and waveform being extracted in the same manner as IPG signal); and

Ben-Ari fails to disclose that the processor is configured to obtain subsequent component pulses based on new bio-signals generated based on iteratively eliminating the component pulses.
Ben-Ari does provide teaching wherein the wave decomposition algorithm includes performing a best fit for multiple peaks in a signal that obtains subsequent component pulses (best fit of the remaining two peaks, using second Gaussian 822 and third Gaussian 823 may then be determined using the same base function to the waveform remainder) [Par. 0080-0083].  However, while Ben-Ari mentions a waveform remainder, he does not explicitly disclose iteratively eliminating the component pulses to generate a new bio-signal to obtain subsequent component pulses.
Okuda discloses a pulse wave detection device for analyzing biometric information [Par. 0003] and specifically teaches about decomposing the waveform into a plurality of component pulses in an iterative manner based on a multi-peak-fitting method [Par. 0054].  The multi-peak-fitting method specifically teaches about using a Gaussian function to form the first component pulse (approximating the first incident wave), eliminating the first component pulse from the original waveform (subtracting incident wave from the pulse wave) to generate a new bio-signal (reflected wave) that is then decomposed into subsequent component pulses [Par. 0054-0055].
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the teachings of Ben-Ari with Okuda to further include performing pulse waveform decomposition that obtains subsequent component pulses based on new bio-signals generated based on iteratively eliminating the component pulses motivated by a desire to use a known technique to 

With respect to claim 19, Ben-Ari discloses wherein the processor is further configured to model a component pulse waveform function which is asymmetric with respect to a time axis, based on a Gaussian waveform function and the asymmetry factor [Par. 0085] (characterized by a base function including a Generalized Extreme Value (GEV) distribution function as a better fit since GEV functions may be asymmetric), and decompose the bio-signal into the component pulses based on the modeled component pulse waveform function [Par. 0080-0082] (using modeled base function for best-fit in decomposition algorithm of bio-signal into components)
Examiner takes official notice that different distribution functions, such as normal Gaussian, generalized extreme value distribution are known as well as the inclusion of a shape (skew) parameter for the distribution (i.e. not included in normal Gaussian; included in GEV) as a parameter to affect the shape, which affects symmetry, rather than simply shifting it or stretching/shrinking it, which do not.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to use a distribution function that is Gaussian based but includes an asymmetry factor (a shape/skew parameter) motivated by a desire to use an alternative distribution function to model the pulse waveform that would be a better fit than a normal Gaussian because it accounts for asymmetry (like a GEV distribution would).

With respect to claim 20, Ben-Ari discloses wherein the processor is further configured to extract the feature based on characteristic points which include one or more of time, an amplitude, a .

Allowable Subject Matter
Claims 6-7 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Claim 7-8 distinguishes over the closest available prior art Ben-Ari et al. (US 2013/0041271), Okuda et al. (US 2012/0197140), and Addison et al. (US 2010/0016738) because the closest prior art fails to anticipate and/or render obvious “wherein the processor is configured to, when the given component pulse is estimated based on a current bio-signal and the asymmetry factor, adjust the asymmetry factor based on a new bio-signal generated by eliminating the estimated component pulse from the current bio-signal, and re-estimate the given component pulse based on the current bio-signal and the adjusted asymmetry factor” in combination with every other limitation as claimed and defined by the applicant. (see underlined for emphasis).

Claims 16-17 distinguishes over the closest available prior art Ben-Ari et al. (US 2013/0041271), Okuda et al. (US 2012/0197140), and Addison et al. (US 2010/0016738) because the closest prior art fails to anticipate and/or render obvious “adjusting the asymmetry factor for a waveform of the given component pulse to be estimated” in combination with every other limitation as claimed and defined by the applicant. (see underlined for emphasis).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Addison et al. (US 2010/0016738) discloses techniques for using continuous wavelet transforms to process pulses from a photoplethysmographic (PPG) signal that includes identifying and characterizing features within a signal [see abstract] & [Par. 0046-0048].  Addison also provides teaching regarding analyzing and selecting pulses within a signal that meet criteria and those not selected may be removed from the signal, wherein the criteria used to determine whether to select a potential pulse includes the symmetry of the pulse, the rise time of the pulse, the fall time of the pulse, the number of other pulses selected in a period, etc. [Par. 0073].

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198.  The examiner can normally be reached on Monday-Friday 9-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY TOATLEY can be reached on 5712722059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERENCE E STIFTER JR/               Examiner, Art Unit 2865                                                                                                                                                                                         

/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864